12 F.3d 212
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles Douglas INGRAM, Sr., Plaintiff-Appellant,v.Michael O'DEA, Warden;  Allie Sharp;  Don Sapienza, Defendants,Chalmer Cloud;  Rebecca Chaney, Defendants-Appellees.
No. 93-5799.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1993.

E.D.Ky., No. 92-00006;  Wilhoit, J.
E.D.Ky.
AFFIRMED.
Before:  MERRITT, Chief Judge;  SUHRHEINRICH, Circuit Judge, and WELLFORD, Senior Circuit Judge.

ORDER

1
Charles Douglas Ingram, Sr., appeals a district court grant of summary judgment for defendants in this civil rights action filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed his complaint in the district court alleging, inter alia, that defendant Cloud refused to give him a prison job because of his race (black), that defendant Chaney made photocopies for white prisoners even though plaintiff was first in line forcing plaintiff to wait at least 30 minutes for his copies because of his race, and that both of these defendants used a racial slur in speaking with him.  The district court ordered that the complaint be served upon defendants Cloud and Chaney but dismissed the complaint as frivolous with respect to the remaining named defendants.


3
Thereafter, defendants moved the district court for summary judgment, and plaintiff responded in opposition.  The magistrate judge recommended that summary judgment for defendants be granted, and plaintiff filed objections.  The district court adopted the magistrate judge's recommendation, granted summary judgment for defendants, and permitted plaintiff to appeal in forma pauperis.


4
Upon consideration, we affirm the judgment of the district court for the reasons stated in the magistrate judge's proposed findings of fact and recommendation filed February 26, 1993, as adopted by the district court in its order filed May 21, 1993.  Essentially, plaintiff produced no significantly probative evidence that a genuine issue of material fact remained for trial following defendants' motion for summary judgment.   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986).


5
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.